EXHIBIT 10.3
McKESSON CORPORATION
EXECUTIVE BENEFIT RETIREMENT PLAN
Effective January 1, 2009
(Amended and Restated on October 24, 2008)

 



--------------------------------------------------------------------------------



 



Table of Contents

         
A. PURPOSE
    1  
 
       
B. ERISA PLAN
    1  
 
       
C. PARTICIPATION
    1  
 
       
D. BENEFITS UPON SEPARATION FROM SERVICE
    2  
 
       
E. DEATH BENEFITS
    5  
 
       
F. FORFEITURE AND REPAYMENT RULES
    6  
 
       
G. TIME AND FORM OF PAYMENT
    8  
 
       
H. SOURCE OF PAYMENT
    8  
 
       
I. MISCELLANEOUS
    9  
 
       
J. ADMINISTRATION OF THE PLAN
    10  
 
       
K. AMENDMENT OR TERMINATION OF THE PLAN
    10  
 
       
L. CLAIMS AND APPEALS
    11  
 
       
M. DEFINITIONS
    13  
 
       
N. SUCCESSORS
    17  
 
       
O. EXECUTION
    17  

i



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
EXECUTIVE BENEFIT RETIREMENT PLAN
Effective January 1, 2009
(Amended and Restated on October 24, 2008)

A.   PURPOSE

     This Plan was established to enable McKesson to attract and retain key
executive personnel by assisting them and their survivors in maintaining their
standards of living on the Executive’s retirement or earlier death. The Plan has
been amended and restated on various occasions. The Plan as set forth in here is
amended and restated on October 24, 2008, and effective as of January 1, 2009.
The Plan as amended and restated effective January 1, 2009 shall apply to
Executives who Separate from Service on or after January 1, 2009. For Executives
who Separate from Service or terminate employment prior to January 1, 2009, the
Plan in effect at the time of such separation or termination shall apply.

B.   ERISA PLAN

     This Plan is an unfunded deferred compensation program for a select group
of management or highly compensated employees of McKesson. The Plan, therefore,
is covered by Title I of ERISA, except that it is exempt from Parts 2, 3, and 4
of Title I of ERISA.

C.   PARTICIPATION

  1.   Selection by the Compensation Committee. The Compensation Committee may
select, at its discretion and from time to time as it decides, the Executives
who participate in this Plan. Participation in the Plan shall be limited to
those Executives of McKesson who are selected by the Compensation Committee.
Selection of an Executive to participate in the Plan may be evidenced by the
terms of the Executive’s written employment contract with McKesson.     2.  
Addition and Removal of Participants. The Compensation Committee may, at its
discretion and at any time, designate additional Executives to participate in
the Plan and remove Executives from participation in the Plan. If an Executive
is removed from participation, he or she may be entitled to receive benefits, if
any, as specified in Section D.1.e or D.2.b.     3.   Relation to Other Plans.
If an Executive participates in this Plan, he or she shall not participate in or
receive benefits under any other Company-sponsored plan, program or agreement
that provides McKesson Executives, or the individual Executive, with retirement
benefits that supplement or are in addition to the benefits under McKesson’s
Retirement Plan, Profit-Sharing Investment Plan, or any successor or replacement
plans unless otherwise specifically approved by the Compensation Committee. This
paragraph shall not limit an Executive’s participation in or benefits under any
plan or program under which the Executive voluntarily defers for later payment
compensation otherwise currently payable to

1



--------------------------------------------------------------------------------



 



      the Executive (such as, but not limited to, the Deferred Compensation
Administration Plan III or any successor or replacement plan).

D. BENEFITS UPON SEPARATION FROM SERVICE

  1.   Separation from Service by Reason of Approved Retirement or Early
Retirement.

  a.   Approved Retirement. Except as otherwise provided herein, each Executive
who participates in the Plan and Separates from Service by reason of an Approved
Retirement shall be entitled to receive a benefit determined with reference to
the value of monthly payments equal to (1) reduced by (2), as follows:

  (1)   the percentage of Average Final Compensation specified for the
Executive, which shall be as provided herein, reduced by     (2)   the
Executive’s Basic Retirement Benefits.

      The percentage stated in clause (1) may be specified by the Compensation
Committee at the time that the Executive is selected to participate in the Plan
or may be specified in the Executive’s written employment contract with the
Company. Unless otherwise determined by the Compensation Committee at the time
that the Executive is selected to participate in the Plan or provided in the
Executive’s written employment contract, the percentage of Average Final
Compensation specified in clause (1) shall be 20% plus 0.148 for each completed
month (1.77% per completed year) of the Executive’s full-time continuous
employment with the Company, but such percentage shall not exceed 60%.     b.  
Early Retirement. Unless if provided otherwise in an Executive’s employment
agreement, if the Compensation Committee grants an Executive, who Separates from
Service by reason of Early Retirement, the Executive shall receive a benefit in
Section D.1.a that is reduced by 0.3% for each month the Executive’s Early
Retirement precedes the date the Executive will attain age 62. The reduction for
Basic Retirement Benefits shall be applied by calculating all benefits as if
they were payable in the form of a straight life annuity at the date of
Executive’s Early Retirement, without survivor benefits, to determine the net
benefit payable under this Plan. See Appendix A for an example of this
calculation.     c.   Special Rule. The benefit of an Executive under this
Section D.1 who is a participant in the Plan as of August 28, 1996, shall not be
less than such Executive’s benefit calculated pursuant to Section D.2.a of the
Plan, without regard to any reduction required by Section D.1.b of the Plan.    
d.   Effect of Plan Termination. If the Plan is terminated in accordance with
Section L, an Executive who has not yet Separated from Service shall

2



--------------------------------------------------------------------------------



 



      receive benefits calculated as follows on the date of the Plan
termination: (a) if the Executive qualifies for Approved Retirement on the date
of the Plan termination, payments shall be calculated under Section D.1.a.,
(b) if the Executive qualifies for Early Retirement on the date of the Plan
termination, payments shall be calculated under Section D.1.b., or (c) if the
Executive does not qualify for either Approved Retirement or Early Retirement on
the date of the Plan termination, but is vested in the Plan under Section D.2.a,
then payments shall equal to (i) the applicable percentage of Average Final
Compensation under Section D.1.a multiplied by the Executive’s Pro Rata
Percentage, reduced by (ii) the Executive’s Basic Retirement Benefits. For
purposes of this section, the Executive’s Pro Rata Percentage, Average Final
Compensation and Basic Retirement Benefits shall be calculated by treating the
date of the Plan termination as the date that the Executive Separates from
Service with the Company.     e.   Removal from Participation.

  (1)   If an Executive is removed from Plan participation and later Separates
from Service by reason of an Approved Retirement, such Executive shall be
entitled to receive upon such Approved Retirement monthly payments equal to
(1) the applicable percentage of Average Final Compensation under Section D.1.a
multiplied by the Executive’s Pro Rata Percentage, reduced by (2) the
Executive’s Basic Retirement Benefits. For purposes of this section, the
Executive’s Pro Rata Percentage and Average Final Compensation shall be
calculated by treating the date of removal as the date that the Executive
Separates from Service by reason of an Approved Retirement except that the
Executive’s Basic Retirement Benefits reduction shall be determined as of the
date of the Executive’s Approved Retirement.     (2)   If an Executive is
removed from Plan participation and later Separates from Service by reason of an
Early Retirement, but prior to an Approved Retirement, such Executive shall be
entitled to receive upon such Early Retirement monthly payments equal to (1) the
applicable percentage of Average Final Compensation under Section D.1.b
multiplied by the Executive’s Pro Rata Percentage, reduced by (2) the
Executive’s Basic Retirement Benefits. For purposes of this section, the
Executive’s Pro Rata Percentage and Average Final Compensation shall be
calculated by treating the date of removal as the date that the Executive
Separates from Service by reason of an Early Retirement except that the
Executive’s Basic Retirement Benefits reduction shall be determined as of the
date of the Executive’s Early Retirement.

  f.   Reduction for Basic Retirement Benefits. Unless otherwise provided
herein, the reduction for the Executive’s Basic Retirement Benefits shall

3



--------------------------------------------------------------------------------



 



      be applied as the lump sum Actuarial Equivalence to the benefits as if
they were payable in the form of a straight life annuity beginning at the date
of Separation from Service or Plan termination, whichever is applicable, without
survivor benefits.

  2.   Separation From Service Before Approved Retirement or Early Retirement.

  a.   Termination Benefits. Subject to other applicable provisions in this
Plan, an Executive who Separates from Service with the Company prior to Approved
Retirement, Early Retirement or death shall be entitled to receive a Termination
Benefit equal to (1) the applicable percentage of Average Final Compensation
under Section D.l.a., multiplied by the Executive’s Pro Rata Percentage and
reduced by (2) the Executive’s Basic Retirement Benefits at the date of
Separation from Service. For purposes of the Plan, Termination Benefits are
expressed as the present value of a benefit payable at age 65, calculated using
the GATT interest rate. See Appendix C for an example of this calculation.    
b.   Removal from Participation. An Executive who Separates from Service with
the Company prior to Approved Retirement, Early Retirement or death and who has
been removed from Plan participation (“removal”), but would have received the
benefits under Section D.2.a, but for the removal, shall be entitled to receive
the benefits under Section D.2.a, but treating the date of “removal” as the date
of Separation from Service for purposes of calculating the Executive’s Pro Rata
Percentage and Average Final Compensation.     c.   Limitations. No benefits
shall be paid under this Section D.2 to an Executive who:

  (1)   is involuntarily Separated from Service for Cause;     (2)   Separates
from Service in violation of the obligations set forth in Executive’s written
employment agreement (if any); or     (3)   has not at the time of his or her
Separation from Service with the Company (i) either (A) completed five Years of
Service, if such Executive was selected to participate in this Plan prior to
May 22, 2007 or (B) completed five Years of Service as an Executive, as the
Company determines in its sole discretion, if such Executive was selected to
participate in this Plan on or after May 22, 2007, or (ii) attained age 65 shall
have no vested interest in benefits under the Plan and upon Separation from
Service with the Company shall forfeit any benefit the Executive had accrued
under the Plan. An Executive who would have such a vested interest, but (1) the
Executive was involuntarily Separated from Service by the Company because of a
violation of the obligations set forth in

4



--------------------------------------------------------------------------------



 



      Executive’s employment agreement or (2) Executive’s Separation from
Service was not for “good reason” under such agreement, shall be treated as not
having a vested interest under this Section D.2. This Section D.2 shall not
apply to any Executive who was a participant in this Plan on September 29, 1993.

  d.   Rules of Application.

  (1)   Periods of Employment. Effective April 26, 1999, for purposes of
determining employment with the Company, Years of Service before a Break in
Service (and, at the discretion of the Administrator, any other periods of
Service that would be disregarded under the Retirement Plan) shall not be
counted under this Section F if the consecutive one-year Breaks in Service equal
or exceed the greater of five or the aggregate number of the Executive’s Years
of Service before the Break in Service.     (2)   Basic Retirement Benefits. For
purposes of this Section D.2, an Executive’s Basic Retirement Benefits shall be
determined on the date the Executive’s employment with the Company Separates
from Service. All benefits shall be calculated as if they were payable in the
form of a straight life annuity beginning at the later of age 65 or the date of
actual Separation from Service, without survivor benefits.

  e.   Other Agreement. If an Executive’s written employment contract with the
Company provides higher benefits on Separation from Service, such higher
benefits shall be paid.

  3.   Waiver. Notwithstanding the foregoing, the Executive’s written employment
contract or the Compensation Committee shall have the authority to waive the age
and/or Years of Service requirement for any Executive, such that an Executive
may receive benefits under Section D.1.a, D.1.b, or D.2.a. Such a determination
by the Compensation Committee may occur at the time of the Executive’s
Separation from Service with the Company or at any earlier time.

E.   DEATH BENEFITS

  1.   Death After Separation from Service. No benefits shall be paid under the
Plan if an Executive dies after Separation from Service, except for benefits
that are payable under Section D, but have not been paid due to the delay of
payment under Section G.1.     2.   Death While Employed. If an Executive dies
while employed by the Company, the Executive’s beneficiary shall be paid the
benefit calculated as though the Executive elected to receive his or her
benefits in the actuarially reduced form of a joint and survivor 100% annuity
and Executive Separated from Service due to Early Retirement immediately prior
to death; provided, however, if the

5



--------------------------------------------------------------------------------



 



      Executive would have qualified for Approved Retirement if he or she
Separated from Service immediately prior to death, then the reduced form of
benefit will be calcuated using the benefit that Executive would have received
if he or she Separated from Service immediately prior to death. If the Executive
has a spouse on the date of death, the joint and survivor 100% annuity shall
take into account the age of such spouse; however, if Executive does not have a
spouse on the date of death, the joint and survivor 100% annuity shall be
calculated as if Executive’s spouse was the same age as Executive.

  3.   Beneficiary.

  a.   Designation of Beneficiary. An Executive may designate any natural person
as his or her beneficiary, but may not designate more than one person, or any
person not a natural person, without the approval of the Administrator.
Designation shall be made in writing and shall become effective only when filed
with the Administrator. Such filing must occur before the Executive’s death. An
Executive may change his or her beneficiary, from time to time, by filing a new
written designation with the Administrator. If the Executive is married, any
beneficiary designation which does not designate the Executive’s spouse to
receive at least one-half of the benefit payable on the Executive’s death shall
only become effective when approved in writing by the Executive’s spouse.     b.
  No Designated Beneficiary. If an Executive dies without having designated a
beneficiary, the Executive’s surviving spouse shall be the Executive’s
beneficiary, unless otherwise provided by applicable community property or other
laws or court order. If an Executive has no surviving spouse and has not
designated a beneficiary, the Executive’s estate shall be the Executive’s
beneficiary.

F.   FORFEITURE AND REPAYMENT RULES

     Any other provisions of this Plan to the contrary notwithstanding, if the
Compensation Committee determines that an Executive has engaged in any of the
actions described in Section F.3 below, the consequences set forth in
Sections F.1 and 2 below shall result.

  1.   Forfeiture of Benefits. To the extent that the benefit that otherwise
would be payable under the Plan exceeds the benefit, if any, that would have
been payable if the Executive’s Separation from Service had occurred on
November 1, 1993, such excess portion shall be forfeited and shall not be
payable at any time under this Plan.     2.   Repayment. If the Executive
received a payment under this Plan at any time within six months prior to the
date the Company discovered that the Executive engaged in any action described
in Section F.3 below, the Executive, upon written notice from the Company, shall
repay to the Company in cash the excess portion of any such payment, such excess
portion to be calculated in the manner described in Section F.1 above.

6



--------------------------------------------------------------------------------



 



  3.   The consequences described in Sections F.1 and 2 above shall apply if the
Executive, either before or after Separation from Service with the Company,
engages in any of the following:

  a.   Accepts a position as a consultant to or an employee of a business
enterprise that is in direct competition with any line of business engaged in by
the Company at the time of the Executive’s Separation from Service.     b.  
Discloses to others, or takes or uses for the Executive’s own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how belonging to the Company and obtained by the Executive during the
term of the Executive’s employment, whether or not they are the Executive’s work
product. Examples of such confidential information or trade secrets include (but
are not limited to) customer lists, supplier lists, pricing and cost data,
computer programs, delivery routes, advertising plans, wage and salary data,
financial information, research and development plans, processes, equipment,
product information and all other types and categories of information as to
which the Executive knows or has reason to know that the Company intends or
expects secrecy to be maintained.     c.   Fails to promptly return all
documents and other tangible items belonging to the Company in the Executive’s
possession or control, including all complete or partial copies, recordings,
abstracts, notes or reproductions of any kind made from or about such documents
or information contained therein, upon Separation from Service.     d.   Fails
to provide the Company with at least 30 days’ written notice prior to directly
or indirectly engaging in, becoming employed by, or rendering services, advice
or assistance to any business in competition with the Company. As used herein,
“business in competition” means any person, organization or enterprise which is
engaged in or is about to become engaged in any line of business engaged in by
the Company at the time of the Executive’s Separation from Service with the
Company.     e.   Fails to inform any new employer, before accepting employment,
of the terms of this Section and of the Executive’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Company and obtained by the Executive during the
term of the Executive’s employment with the Company.     f.   Induces or
attempts to induce, directly or indirectly, any of the Company’s customers,
employees, representatives or consultants to terminate, discontinue or cease
working with or for the Company, or to breach any contract with the Company, in
order to work with or for, or enter into a contract with, the Executive or any
third party.

7



--------------------------------------------------------------------------------



 



  g.   Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Company.

      The Compensation Committee shall determine in its sole discretion whether
the Executive has engaged in any of the acts set forth in a through g above, and
its determination shall be conclusive and binding on all interested persons.    
    Any provision of this Section which is determined by a court of competent
jurisdiction to be invalid or unenforceable shall be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section.

G.   TIME AND FORM OF PAYMENT

  1.   Time and Form of Payment.

  a.   All benefits provided under Section D.1 shall be made in a lump sum in
the seventh month following the month in which the Executive Separates from
Service. Such payment shall include an Interest Credit for Delay, which shall be
paid in the same time and form as the aforementioned benefits.     b.   All
benefits provided under Section E.2 shall be made in a lump sum as soon as
administratively practicable, but in no event later than 90 days, after
Executive’s death.     c.   All benefits provided under Section D.2 shall be
made in a lump sum in the seventh month following the month in which the
Executive Separates from Service.

  2.   No Delayed or Accelerated Retirement Benefit. An Executive may not elect
to delay the commencement date of his or her retirement benefits under the Plan
after the time for payment specified in Section G.1. Notwithstanding any other
provision of the Plan to the contrary, no distribution will be made from the
Plan that would constitute an impermissible acceleration of payment as defined
in Section 409A(a)(3) of the Code and the regulations promulgated thereunder.

H.   SOURCE OF PAYMENT

     The benefits paid under this Plan shall be paid from the general funds of
the Company, and the Executive and the Executive’s beneficiaries shall be no
more than unsecured general creditors of the Company with no special or prior
right to any assets of the Company for payment of any obligations hereunder.
Nothing contained in this Plan shall be deemed to create a

8



--------------------------------------------------------------------------------



 



trust of any kind for the benefit of the Executive or any beneficiary, or create
any fiduciary relationship between the Company and the Executive or any
beneficiary with respect to any assets of the Company.

I.   MISCELLANEOUS

  1.   Withholding. The Executive and any beneficiary shall make appropriate
arrangements with the Company for the satisfaction of any federal, state or
local income tax withholding requirements and Social Security or other employee
tax requirements applicable to the payment of benefits under this Plan. If no
other arrangements are made, the Company may provide, at its discretion, for
such withholding and tax payments as may be required.     2.   No Assignment.

  a.   Other than as provided in Section I.2.b below, benefits provided under
this Plan may not be alienated, assigned, transferred, pledged or hypothecated
by any person, at any time, or to any person whatsoever. These benefits shall be
exempt from the claims of creditors or other claimants and from all orders,
decrees, levies, garnishment or executions to the fullest extent allowed by law.
    b.   If a court of competent jurisdiction determines pursuant to a judgment,
order or approval of a marital settlement agreement that all or any portion of
the benefits payable hereunder to an Executive constitute community property of
the Executive and his or her spouse or former spouse (hereafter, the “Alternate
Payee”) or property which is otherwise subject to division by the Executive and
the Alternative Payee, a division of such property shall not constitute a
violation of Section I.2.a, and any portion of such property may be paid or set
aside for payment to the Alternate Payee. The preceding sentence of this
Section I.2.b, however, shall not create any additional rights and privileges
for the Alternate Payee (or the Executive) not already provided under the Plan;
in this regard, the Administrator shall have the right to refuse to recognize
any judgment, order or approval of a martial settlement agreement that provides
for any additional rights and privileges already not already provided under the
Plan, including without limitation with respect to form and time of payment.

  3.   Liability Insurance. The Company may purchase insurance for its
directors, officers, employees and agents to cover potential liability arising
from their acts and omissions concerning the Plan.     4.   Applicable Law;
Severability. The Plan hereby created shall be construed, administered, and
governed in all respects in accordance with the applicable provisions of ERISA
and the laws of the State of California to the extent the latter are not
preempted by ERISA. If any provision of this instrument shall be held by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective. The Plan is intended to
comply with the requirements of Section 409A of the Code.

9



--------------------------------------------------------------------------------



 



  5.   No Right to Continued Employment. Each Executive selected to participate
in the Plan is deemed by the Company to be a bona fide executive or in a high
policy making position for purposes of the Age Discrimination in Employment Act
and state laws of similar effect. Accordingly, the terms of the Plan shall not
confer any legal rights upon any Executive to continued employment or employment
past age 65, nor shall the Plan interfere with the rights of the Company to
discharge any Executive or to treat the Executive without regard to the effect
which that treatment might have upon the Executive as a participant in the Plan.
    6.   Offset for Indebtedness. To the extent permitted by law, if at the time
an Executive becomes entitled to receive any payment under the Plan the
Executive is indebted to the Company, the amount of the payment shall be reduced
by the amount of any such indebtedness then due and owing to the Company;
provided, however, for amounts paid under this Plan which are subject to
Section 409A of the Code, such reduction must be made in accordance with
Treasury Regulation section 1.409A-j(x)(4)(xiii). The indebtedness shall then be
reduced accordingly.

J.   ADMINISTRATION OF THE PLAN

  1.   In General. The Plan shall be administered by the Executive Vice
President, Human Resources of McKesson under the direction of the Compensation
Committee. If the Executive Vice President, Human Resources, is an Executive
participating in the Plan, then any discretionary action taken as Administrator
which directly affects the Executive Vice President, Human Resources, as an
Executive shall be specifically approved by the Compensation Committee. The
Administrator shall have the ultimate responsibility to interpret the Plan and
shall adopt such rules and regulations for carrying out the Plan as it may deem
necessary or appropriate. Decisions of the Administrator shall be final and
binding on all parties who have an interest in the Plan.     2.   Elections and
Notices. All elections and notices made by an Executive under this Plan shall be
in writing and filed with the Administrator.     3.   Action by Board of
Directors and Compensation Committee. The Board and the Compensation Committee
may act under this Plan in accordance with their normal procedures and
practices, including but not limited to delegation of their authority to act
under the Plan.     4.   Plan Year. The plan year shall be the calendar year.

K.   AMENDMENT OR TERMINATION OF THE PLAN       The Compensation Committee may
at any time amend, alter or modify the Plan.

10



--------------------------------------------------------------------------------



 



     The Board, in its discretion, may terminate the Plan in accordance with
Treasury Regulation section 1.409A-3(j)(4)(ix).

L.   CLAIMS AND APPEALS

  1.   Informal Resolution of Questions. Any Executive or beneficiary who has
questions or concerns about his or her benefits under the Plan is encouraged to
communicate with the Human Resources Department of McKesson. If this discussion
does not give the Executive or beneficiary satisfactory results, a formal claim
for benefits may be made in accordance with the procedures of this Section M.  
  2.   Formal Benefits Claim — Review by Executive Vice President, Human
Resources. An Executive or beneficiary may make a written request for review of
any matter concerning his or her benefits under this Plan. The claim must be
addressed to the Executive Vice President, Human Resources, McKesson
Corporation, One Post Street, San Francisco, California 94104. The Executive
Vice President, Human Resources or his or her delegate (“Executive Vice
President”) shall decide the action to be taken with respect to any such request
and may require additional information if necessary to process the request. The
Executive Vice President shall review the request and shall issue his or her
decision, in writing, no later than 90 days after the date the request is
received, unless the circumstances require an extension of time. If such an
extension is required, written notice of the extension shall be furnished to the
person making the request within the initial 90-day period, and the notice shall
state the circumstances requiring the extension and the date by which the
Executive Vice President expects to reach a decision on the request. In no event
shall the extension exceed a period of 90 days from the end of the initial
period.     3.   Notice of Denied Request. If the Executive Vice President
denies a request in whole or in part, he or she shall provide the person making
the request with written notice of the denial within the period specified in
Section M.2. The notice shall set forth the specific reason for the denial,
reference to the specific Plan provisions upon which the denial is based, a
description of any additional material or information necessary to perfect the
request, an explanation of why such information is required, and an explanation
of the Plan’s appeal procedures and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.     4.   Appeal to Executive Vice President.

  a.   A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Executive Vice President within 60 days of receipt of the
notification of denial. The appeal must be addressed to: Executive Vice
President, Human Resources, McKesson Corporation, One Post Street,

11



--------------------------------------------------------------------------------



 



      San Francisco, California 94104. The Executive Vice President, for good
cause shown, may extend the period during which the appeal may be filed for
another 60 days. The appellant and/or his or her authorized representative shall
be permitted to submit written comments, documents, records and other
information relating to the claim for benefits. Upon request and free of charge,
the applicant should be provided reasonable access to and copies of, all
documents, records or other information relevant to the appellant’s claim.

  b.   The Executive Vice President’s review shall take into account all
comments, documents, records and other information submitted by the appellant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Executive Vice President
shall not be restricted in his or her review to those provisions of the Plan
cited in the original denial of the claim.     c.   The Executive Vice President
shall issue a written decision within a reasonable period of time but not later
than 60 days after receipt of the appeal, unless special circumstances require
an extension of time for processing, in which case the written decision shall be
issued as soon as possible, but not later than 120 days after receipt of an
appeal. If such an extension is required, written notice shall be furnished to
the appellant within the initial 60-day period. This notice shall state the
circumstances requiring the extension and the date by which the Executive Vice
President expects to reach a decision on the appeal.     d.   If the decision on
the appeal denies the claim in whole or in part written notice shall be
furnished to the appellant. Such notice shall state the reason(s) for the
denial, including references to specific Plan provisions upon which the denial
was based. The notice shall state that the appellant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits.
The notice shall describe any voluntary appeal procedures offered by the Plan
and the appellant’s right to obtain the information about such procedures. The
notice shall also include a statement of the appellant’s right to bring an
action under Section 502(a) of ERISA.     e.   The decision of the Executive
Vice President on the appeal shall be final, conclusive and binding upon all
persons and shall be given the maximum possible deference allowed by law.

  5.   Exhaustion of Remedies. No legal or equitable action for benefits under
the Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section M.2, has been notified that the
claim is denied in accordance with Section M.3, has filed a written request for
a review of the claim in accordance with Section M.4, and has been notified in
writing that the Executive Vice President has affirmed the denial of the claim
in accordance with Section M.4.

12



--------------------------------------------------------------------------------



 



M.   DEFINITIONS

     For purposes of the Plan, the following terms shall have the meanings
indicated:

  1.   “Actuarial Equivalence” shall mean the Actuarial Equivalence determined
as follows: (i) the interest rate prescribed by the Pension Benefit Guaranty
Corporation for purposes of determining the present value of a lump sum
distribution on plan termination for the month in which the Executive makes the
lump sum distribution election and (ii) a table based upon a fixed blend of
50 percent of male mortality rates and 50 percent of female mortality rates from
the 1983 Group Annuity Mortality Table; provided, however, that effective
October 28, 2004 the table shall be based on the 1994 Group Annuity Reserving
Table (1994 GAR).     2.   “Administrator” shall mean the person specified in
Section J.     3.   “Approved Retirement” shall mean (i) any Separation from
Service with the Company after attainment of age 62; or (ii) any involuntary
Separation from Service after both attainment of age 55 and completion of
fifteen Years of Service. Notwithstanding the foregoing, “Approved Retirement”
shall not include any Separation from Service for Cause.     4.   “Average Final
Compensation” shall mean one-fifth of the sum of the base salary and annual
bonuses under the MIP or any successor or replacement plans (including base
salary and annual MIP bonuses or portions thereof voluntarily deferred under a
cash or deferred plan or any other tax qualified or non-qualified salary
deferral plan such as the Deferred Compensation Administration Plan II (or any
successor or replacement plans) or bonuses relinquished in favor of a stock
option grant under the 1994 Stock Option and Restricted Stock Plan) earned by an
Executive for the five consecutive years of full-time continuous employment with
the Company which (a) fall within the fifteen-year period ending on the first
day of the month following the Executive’s Separation from Service with the
Company and (b) produce the highest such sum. If the Executive has had less than
five years of full time continuous employment, Average Final Compensation shall
be base salary and annual bonuses, including amounts voluntarily deferred or
relinquished as described in the previous sentence, for the entire period of
such employment with the Company, divided by the number of whole and partial
years of service. Notwithstanding the foregoing, an Executive’s written
employment agreement may provide for, and replace, the definition of Average
Final Compensation as provided herein.     5.   “Basic Retirement Benefits”
shall mean the lump sum actuarial equivalent of the monthly annuity benefit
payable under the Retirement Plan and a hypothetical lump sum actuarial
equivalent of the monthly annuity benefit payable to the Executive under the
Profit-Sharing Investment Plan as follows:

13



--------------------------------------------------------------------------------



 



           Benefits from the Executive’s interest in the Retirement Plan shall
be calculated on a straight life annuity basis payable or that would be payable
to the Executive under the Retirement Plan (i) if Executive terminated
employment on the date of his or her Separation from Service, or (ii) in the
event of death, if Executive terminated employment on the last day of the month
prior to the month in which Executive dies.               The hypothetical
annuity benefit payable under the Profit-Sharing Investment Plan shall be
calculated by first determining the value of each share credited to the
Executive’s Retirement Share Plan account under the Profit-Sharing Investment
Plan as of the date it was credited and applying an annual rate of 12% to such
value from the date such share was credited to such account to the date the
Executive’s benefit under this Plan is to commence. The aggregate value of all
of the shares credited to the Executive’s Retirement Share Plan account so
determined shall then be converted to a straight life annuity using the factors
for determining Actuarial Equivalence.

  6.   “Board” shall mean the Board of Directors of McKesson.     7.   “Break in
Service” shall occur when an Executive does not perform any Service during a 12
consecutive month period beginning on a date after the Executive separates from
Service. A Break in Service occurs on the earlier of (i) the date on which the
Executive quits, retires, is discharged or dies, or (ii) he or she fails to
return to work as determined at the discretion of the Administrator.     8.  
“Cause” shall be determined in accordance with the terms of the Executive’s
written employment agreement, if any, or if there is none, “Cause” shall mean
(i) Executive’s misconduct, dishonesty, habitual neglect, or other knowing and
material violation of Company’s policies and procedures in effect from time to
time, (ii) actions (or failures to act) by Executive in bad faith and to the
detriment of Company, or (iii) conviction of a felony or a crime of moral
turpitude.     9.   “Code” shall mean the Internal Revenue Code of 1986, as
amended.     10.   “Company” shall mean McKesson and any member of its
controlled group as defined by Section 414(b) and (c) of the Code.     11.  
“Compensation Committee” shall mean the Compensation Committee of the Board.    
12.   “Deferred Compensation Administration Plan II” or “DCAP II” shall mean the
McKesson Corporation Deferred Compensation Administration Plan II or any
successor or replacement plan.

14



--------------------------------------------------------------------------------



 



  13.   “Early Retirement” shall mean any Separation from Service prior to
Approved Retirement, but after Executive attains age 55 and has completed at
least fifteen Years of Service. Notwithstanding the foregoing, “Early
Retirement” shall not include any Separation from Service for Cause.     14.  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.     15.   “Employer” shall mean McKesson and any other affiliate that
would be considered a service recipient or employer for purposes Treasury
Regulation section 1.409A-1(h)(3).     16.   “Executive” shall mean an employee
of the Company selected to participate in this Plan.     17.   “Interest Credit
for Delay” shall mean an additional amount representing interest credited on the
applicable payment at the rate being credited to accounts under the Company’s
Deferred Compensation Administration Plan III during the period between the
Separation from Service and the payment date.     18.   “McKesson” shall mean
McKesson Corporation, a Delaware corporation.     19.   “MIP” shall mean the
McKesson Corporation 2005 Management Incentive Plan or successor or replacement
plan.     20.   “Plan” or “EBRP” shall mean this McKesson Corporation Executive
Benefit Retirement Plan, as amended from time.     21.   “Pro Rata Percentage”
shall mean the higher of the following two percentages (but not greater than
100%):

  a.   the percentage determined by dividing the number of the Executive’s whole
months of employment with the Company by the number of whole months from the
date that the Executive was first hired by the Company to the date that the
Executive will reach age 65 and multiplying by 100; and     b.   the percentage
determined by multiplying 4.44% by the number of the Executive’s whole and
partial years of completed employment with the Company.

  22.   “Profit-Sharing Investment Plan” or “PSIP” shall mean the McKesson
Corporation Profit-Sharing Investment Plan.     23.   “Retirement Plan” shall
mean the McKesson Corporation Retirement Plan.     24.   “Separation from
Service” or “Separated from Service” shall mean termination of employment with
the Employer, except in the event of death. A Participant shall be deemed to
have had a Separation from Service if the

15



--------------------------------------------------------------------------------



 



      Participant’s service with the Employer is reduced to an annual rate that
is equal to or less than twenty percent of the services rendered, on average,
during the immediately preceding three years of service with the Employer (or if
providing service to the Employer less than three years, such lesser period).

  25.   “Service” shall mean the period commencing with the first day of an
Executive’s employment with the Company and ending with the day he or she
Separates from Service with the Company. For purposes of this Section M.25, an
Executive “Separates from Service” or has a “Separation from Service” on the
earlier of the date he or she resigns, retires, is discharged or dies, or on the
first anniversary of his or her absence from work for any other reason.
Notwithstanding the foregoing, an Executive’s period of Service shall also
include certain periods after he or she Separates from Service:

  a.   If an Executive Separates from Service by resignation, discharge or
retirement and thereafter returns to the employ of the Company within one year,
the period of separation shall be considered as part of the Executive’s Service.
    b.   An Executive’s Service shall also continue during his or her absence
caused by sickness, accident, layoff where rehire is anticipated, required
military service or any other absence authorized by the Company on a uniform and
nondiscriminatory basis. If, after such absence, the individual fails to return
to work as an employee of the Company within the time prescribed on a uniform
and nondiscriminatory basis by the Administrator for such absences, or within
the period during which his or her reemployment rights are protected by law,
Service shall be deemed broken as of the date the Executive should have returned
to work, as determined by the Administrator.     c.   If an Executive Separates
from Service because of the pregnancy of the Executive, the birth of a child of
the Executive, the placement of a child with the Executive in connection with
the adoption of the child by the Executive, or for the purpose of caring for
such child by the Executive for a period immediately following birth or
placement, the one-year period following such separation shall be deemed Service
of the Executive (“maternity or paternity absence”). Also, no Separation from
Service on account of such absence shall occur until the earliest of
resignation, retirement, death, discharge or the second anniversary of the date
the maternity or paternity absence began. The period after the first anniversary
of such absence and its second anniversary is neither a period of Service or
separation. An Executive must furnish the Administrator with such timely
information as the Administrator may reasonably require to establish that the
absence is for a reason described herein.     d.   Effective as of May 13, 1993,
if an Executive who Separates from Service receives severance pay immediately
after such Separation from Service, the period for which the Executive receives
such severance pay shall be considered part of the Executive’s Service.

16



--------------------------------------------------------------------------------



 



  26.   “Supplemental Profit-Sharing Investment Plan” or “Supplemental PSIP”
shall mean the McKesson Corporation Supplemental Profit-Sharing Investment Plan
or any successor or replacement plan.     27.   “Termination Benefits” shall
mean those benefits specified in Section D.2.a.     28.   “Year of Service”
shall mean a period of 365 aggregate days of Service (including holidays,
weekends, and other non-working days). A Year of Service is measured beginning
on the Executive’s first employment commencement date with the Company. To
determine the number of whole years of an Executive’s Service, nonsuccessive
periods of Service must be aggregated and less than whole year periods of
Service must be aggregated. However, both aggregation rules are subject to the
Break in Service and other rules, as set forth in the Retirement Plan, and as
applied at the discretion of the Plan Administrator.

N.   SUCCESSORS

     This Plan shall be binding on the Company and any successors or assigns
thereto.

O.   EXECUTION

     To record the amendment and restatement of the Plan by the Compensation
Committee of McKesson Corporation at a meeting held on October 24, 2008.
McKESSON CORPORATION

         
By:
  /s/ Jorge L. Figueredo
 
Jorge L. Figueredo
Executive Vice President, Human Resources    

17



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
EXECUTIVE BENEFIT RETIREMENT PLAN
APPENDIX A
SAMPLE CALCULATION
EARLY RETIREMENT
Executive retires at age 59, three years early, with 25 Years of Service
Final Average Compensation: $600,000
Percentage of Final Average Compensation specified under the Plan: 60% (20% +
1.77% for each of 25 years, capped at 60%)

         
Income Objective
       
       (60% x $600,000)
  $ 360,000  
 
       
LESS: Early Retirement Reduction
       (0.003 per month x 36 months = 10.8%)
    (38,800 )
 
     
 
       
Adjusted Objective
    321,120  
 
       
LESS: Single Life Retirement Plan Benefit and annuitized value of PSIP
Retirement Share Plan Account
    (38,000 )
 
     
 
       
Annual Single Life EBRP Benefit
  $ 283,120  

NOTE: Retirement Plan benefits are governed by the terms of that plan, and
incorporate the appropriate reduction for Early Retirement. As intended, the
Plan provides a retirement income that, when added to income from the Retirement
Plan and the PSIP, if any, provides the executive with retirement income equal
to the adjusted objective.

A-1



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
EXECUTIVE BENEFIT RETIREMENT PLAN
APPENDIX B
SAMPLE CALCULATION
SURVIVOR BENEFIT
Death age 57 with 20 Years of Service
Final Average Compensation: $500,000
Percentage of Final Average Compensation specified under the Plan: 55.4% (20% +
1.77% for each of 20 years)

         
Income Objective
       
       (55.4% % x $500,000)
  $ 277,000  
 
       
LESS: Early Retirement Reduction
       (0.003 per month x 60 months = 18%)
    (49,860 )
 
     
 
       
Subtotal
  $ 227,140  
 
       
Application of 100% J&S Factor
    80 %
Adjusted Objective
  $ 181,712  
 
       
LESS: Retirement Plan Spouse Allowance and annuitized value of PSIP Retirement
Share Plan Account
    (25,000 )
 
     
 
       
Annual EBRP Survivor Benefit
  $ 156,712  

NOTE: As intended, the Plan Survivor Benefit provides a supplement to the
Retirement Plan and the PSIP so that the total of these sources of
Company-provided benefits equals the survivor’s adjusted income objective. This
method would apply even if the Retirement Plan Spouse Allowance were paid to a
minor child, and the Plan benefit were paid to the spouse.

B-1



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
EXECUTIVE BENEFIT RETIREMENT PLAN
APPENDIX C
SAMPLE CALCULATION
TERMINATION BEFORE EARLY RETIREMENT
Executive is hired at age 40 and terminates at age 50.

     
Final Average Compensation: $600,000 
 
   
Percentage of Final Average Compensation specified under the Plan: 37.7% (20% +
1.77% for each of 10 years)
 
   
Pro Rata Percentage Applied: 44.4% (Greater of 120 months/300 months and 4.44% x
10 years
 
   
Vested benefit at age 65: 44.4% of 37.7% (or 16.74%) of Final Average
Compensation, less the Executive’s Basic Retirement Benefit.

The benefit payable at age 50 is equal to the present value of the benefit
payable at age 65, calculated using the GATT interest rate.

C-1